t c memo united_states tax_court michael nancy mcnamara petitioners v commissioner of internal revenue respondent docket no filed date garry a pearson and jon j jensen for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion pajak special_trial_judge respondent determined deficiencies in petitioners' federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact the sole issue for decision is whether rental payments received by petitioners from mcnamara farms inc mcnamara farms a corporation solely owned by petitioner michael mcnamara mr mcnamara are includible in petitioners' net_earnings_from_self-employment under sec_1402 and thus subject_to self-employment taxes some of the facts have been stipulated and are so found petitioners resided in bird island minnesota at the time the petition was filed mr mcnamara began farming in mr mcnamara has farmed for approximately years mr mcnamara operated the farm as a joint_venture with his wife until he incorporated the farm on date mr mcnamara is the sole shareholder officer and director of mcnamara farms during the farming seasons mcnamara farms employed to employees and laid them off during the off-season mcnamara farms carries on its business on approximately big_number acres of farmland mcnamara farms rents the farmland from three landlords petitioners are one set of landlords and mr mcnamara's father is one of the other landlords during the taxable years at issue mcnamara farms rented acres of farmland including a house from petitioners under a lease characterized as a cash rent farm lease petitioners owned the acres of farmland equally as joint_tenants mcnamara farms paid petitioners rent in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively mcnamara farms used the land rented from petitioners in its farming operation to produce agricultural commodities such as corn soybeans seed corn sweet corn and sugar beets on date mr mcnamara entered into a purported employment agreement with mcnamara farms signed by mr mcnamara as president the employment agreement provided that mr mcnamara was to be the general manager of the business that he was to do field work that he was to do marketing that he had the responsibility for security of machinery and inventory that he was to manage other employees and that he was to do such other usual and customary duties required by the agricultural production operation of mcnamara farms in essence the agreement memorialized almost the same duties mr mcnamara had done since he began farming the employment agreement further provided that any portion of compensation not paid in_kind eg grain crops will be subject_to required fica social_security_tax and income_tax_withholding the employment agreement provided that mr mcnamara could participate in the mcnamara farms medical reimbursement plan and that he would be provided with medical insurance for himself and his dependents mr mcnamara would have continued to do the same farming jobs even if there had been no lease agreement on date mrs mcnamara also entered into a purported employment agreement with mcnamara farms signed by mr mcnamara as president the employment agreement provided that mrs mcnamara was to perform the following duties for the farming_business bookkeeping preparation of meals for employees field work assistance in providing security for machinery and inventory and such other usual and customary duties as may be delegated by the employer from time to time in essence the agreement memorialized almost the same duties that mrs mcnamara had been performing since mr and mrs mcnamara began farming together the employment agreement further provided that any portion of compensation not paid in_kind eg grain crops will be subject_to required fica social_security_tax and income_tax_withholding the agreement also provided that mrs mcnamara could participate in the mcnamara farms medical_reimbursement_plans and that she would be provided medical insurance coverage for herself and her dependents for all years in issue petitioners filed their form sec_1040 income_tax returns as married individuals filing joint returns mr mcnamara stated his occupation was farmer and mrs mcnamara stated her occupation was bookkeeper on their schedules e supplemental income and loss petitioners reported that they received net rental income in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively on line wages salaries tips etc of their form sec_1040 petitioners reported that they received wages in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively elsewhere on their and returns mr mcnamara and mrs mcnamara reported earnings from mcnamara farms of dollar_figure and dollar_figure respectively total of dollar_figure dollar_figure and dollar_figure respectively total of dollar_figure and dollar_figure and dollar_figure respectively total of dollar_figure contrary to the terms of the employment agreements mcnamara farms failed to withhold federal income taxes and state income taxes from their earnings mcnamara farms withheld federal_insurance_contribution_act taxes and medicare_tax for all years from their earnings in the notice_of_deficiency respondent determined that the real_estate rental payments petitioners received from mcnamara farms during the taxable years at issue are includible in petitioners’ net_earnings_from_self-employment under sec_1402 a and thus subject_to self-employment_tax income respondent divided the amounts equally between petitioners with respect to self-employment_income and self-employment_tax respondent also allowed petitioners a deduction for one-half of the self-employment taxes imposed for the taxable years at issue opinion sec_1401 provides that a tax shall be imposed on the self-employment_income of every individual generally rentals from real_estate are excluded from the computation of net_earnings_from_self-employment sec_1402 however sec_1402 also provides that rentals derived by the owner or tenant of land are not excluded from the computation of net_earnings_from_self-employment if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural commodities on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and b there is material_participation by the owner or tenant with respect to any such agricultural commodity in other words as the regulations under sec_1402 a provide in pertinent part there is a special rule when the income is derived under an arrangement between the owner of land and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner in the production or the management_of_the_production of such agricultural commodities and there is material_participation by the owner with respect to any such agricultural commodity sec_1 a -4 b and income_tax regs under those circumstances such income is characterized as includible farm rental income sec_1 a -4 b income_tax regs the includible farm rental income received by the owner pursuant to the arrangement is considered earnings from self-employment id in determining whether compensation is includible in self-employment_income under sections such provisions are to be broadly construed so as to favor coverage for social_security purposes 95_tc_639 the rental exclusion in sec_1402 is to be strictly construed to prevent this exclusion from interfering with the congressional purpose of effectuating maximum coverage under the social_security umbrella 60_tc_829 gill v commissioner tcmemo_1995_328 petitioners contend that the written lease agreement does not require material_participation by petitioners in the farming operations petitioners further contend that the rental income that petitioners received from mcnamara farms was cash rent from real_estate and therefore should be excluded in determining whether petitioners had any net_earnings_from_self-employment as that term is used in sec_1402 a this court has held that cash rental payments were includible in self-employment_income in gill v commissioner supra this is the same conclusion this court reached in two similar cases decided after this case was heard bot v commissioner tcmemo_1999_256 and hennen v commissioner tcmemo_1999_306 in gill this court further held that payments received by husband-wife farmers from a corporation were earnings from self-employment subject_to the self-employment_tax in light of all the facts and circumstances we must decide whether petitioners received rental income from mcnamara farms pursuant to an arrangement between the parties to produce agricultural commodities on the farm within the meaning of sec_1402 a a in mizell v commissioner tcmemo_1995_571 this court explained that the word arrangement is defined as an agreement webster's third new international dictionary while the concept of an agreement certainly includes a contractual agreement it is a broader concept that would also include other forms of agreements not necessarily arising from strict contractual relationships consistent with its dictionary definition in most of the instances where it is used in the internal_revenue_code the word arrangement refers to some general relationship or overall understanding between or among parties in connection with a specific activity or situation generally it is not limited only to contractual relationships or used in a way that suggests that its terms and conditions must be included in a single agreement contractual or otherwise congress obviously recognized a distinction between a contract and the broader concept of an arrangement as is evident from those sections of the internal_revenue_code that make reference to both mcnamara farms used the farmland to produce agricultural commodities such as corn soybeans seed corn sweet corn and sugar beets with respect to whether under the arrangement petitioners were to materially participate in the farming operations we look not only to the obligations imposed upon them by the written lease but to those obligations that existed within the overall scheme of the farming operations which were to take place on their property mizell v commissioner tcmemo_1995_571 emphasis supplied these include petitioners’ obligations as longstanding participants in the farming_business as well as the general understanding between petitioners and mcnamara farms with respect to the production of agricultural products id viewed in this light the arrangement between petitioners and mcnamara farms provided or contemplated that petitioners materially participate in the production of agricultural commodities on the farmland mr mcnamara was candid as is evident from the following guestion during direct examination q and what do you do for mcnamara farms a it operate the farm i run the farm from planting to harvest mr mcnamara claimed he made all the management decisions mr mcnamara asserted that his wife was a homemaker and ran when she was needed for you know meals or parts before incorporation mrs mcnamara did not do the bookkeeping but otherwise performed the duties outlined above mr mcnamara tried to downplay his wife's participation mrs mcnamara did not appear in court even though petitioners' trial memorandum stated that both parties would testify under these circumstances we are not required to accept the self-serving testimony of mr mcnamara as gospel 87_tc_74 although petitioners contend that the written lease agreement did not require them to materially participate in the farming operations the record supports a finding that petitioners played a material role in the production of agricultural commodities under an arrangement with mcnamara farms for about years through the taxable years at issue mr mcnamara performed general farming services on the farm on a regular and intermittent basis as we detailed in the findings_of_fact mrs mcnamara failed to testify but it is clear that for a good number of years she did the same in our view these regularly performed services are material to the production of an agricultural commodity and the intermittent services performed are material to the production operations to which they relate sec_1 a --4 b example income_tax regs the regulations provide in pertinent part that if the rental income is derived under an arrangement between the owner of land and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner in the production or the management_of_the_production of such agricultural commodities and there is such material_participation by the owner then the rental income received by the owner pursuant to the arrangement is considered earnings from self-employment sec_1_1402_a_-4 income_tax regs accordingly we find that the rental income is includible farm rental income that is part of petitioners' net_earnings_from_self-employment under sec_1402 for each of the taxable years at issue we have considered all of the arguments presented by the parties and to the extent not discussed above they are without merit or not relevant to reflect the foregoing decision will be entered for respondent
